LOVE, J.,
DISSENTS AND ASSIGNS REASONS.
|iaI respectfully dissent from the majority, in that I find the statements made by both the Scheur defendants and the DOI defendants could be viewed as factual by an ordinary reasonable person. Some statements of opinion can also become defamatory. “[I]f a statement of opinion implies that certain facts exist, then such a statement, even though couched in terms of an opinion, could certainly give rise to a defamation action if the implied factual assertions are defamatory and false.” Fitzgerald v. Tucker, 98-2313 (La. 6/29/99), 737 So.2d 706, 717. Accordingly, I find that the statements are therefore capable of a defamatory meaning, thereby leaving factual determinations for the factfinder that preclude summary judgment. As such, I would reverse the trial court’s judgments and remand the matter for trial.